                           IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE AT NASHVILLE

IN RE:                                                 )
THOMAS WILLIAM PRIGNANO                                )
TOMME NOELLE PRIGNANO                                  )        CASE NO: 20-01115-RSM-13
238 PARKER STREET                                      )        CHAPTER 13
MANCHESTER, CT 06040                                   )        JUDGE MASHBURN
SSN: XXX-XX-9751/9207                                  )
Debtors.                                               )

THE DEADLINE FOR FILING A TIMELY RESPONSE IS: JUNE 30TH, 2021
IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: JULY 14TH, 2021 at                               8:30 AM
Via AT&T Conference Line using Call-in Number 888-363-4749; Access Code is 6926390#

        NOTICE OF MOTION TO INCUR DEBT PURSUANT TO 11 U.S.C. §364(b)
        The Debtors have asked the court for the following relief: to incur student loan debt to attend and complete
a Master’s Program for TESOL (Teaching English as a Second Language)

YOUR RIGHTS MAY BE AFFECTED. If you do not want the court to grant the attached motion by entering the
attached order, or if you want the court to consider your views on the motion, then on or before the response date
stated above, you or your attorney must:

1.        File with the court your response or objection explaining your position. Please note: the Bankruptcy Court
for the Middle District of Tennessee requires electronic filing. Any response or objection you wish to file must be
submitted electronically. To file electronically, you or your attorney must go to the court website and follow the
instructions at: <https://ecf.tnmb.uscourts.gov><https://ecf.tnmb.uscourts.gov>.

        If you need assistance with Electronic Filing you may call the Bankruptcy Court at (615) 736-5584. You
may also visit the Bankruptcy Court in person at: 701 Broadway, 1st Floor, Nashville, TN (Monday - Friday, 8:00
A.M. - 4:00 P.M.).

2.       Your response must state the deadline for filing responses, the date of the scheduled hearing and the motion
to which you are responding.

          If a response is filed before the deadline stated above, the hearing will be held at the time and place
indicated above. THERE WILL BE NO FURTHER NOTICE OF THE HEARING DATE. You may check
whether a timely response has been filed by viewing the case on the court's website at
<https://ecf.tnmb.uscourts.gov>.

         If you or your attorney does not take these steps, the court may decide that you do not oppose the relief
sought in the motion and may enter the attached order granting that relief.


Date:    06/09/2021                                    Signature:        /s/ Ryan Lloyd
                                                                         RYAN LLOYD, #034323
                                                                         Clark & Washington, PC
                                                                         Attorneys for Debtor(s)
                                                                         237 French Landing Drive
                                                                         Nashville, TN 37228



Case 3:20-bk-01115            Doc 58      Filed 06/09/21 Entered 06/09/21 15:17:58                       Desc Main
                                          Document     Page 1 of 6
                                                  615-251-9782; Fax: 615-251-8919
                                                  Email: cwnashville@cw13.com




Case 3:20-bk-01115   Doc 58   Filed 06/09/21 Entered 06/09/21 15:17:58   Desc Main
                              Document     Page 2 of 6
                          IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE AT NASHVILLE

IN RE:                                               )
THOMAS WILLIAM PRIGNANO                              )
TOMME NOELLE PRIGNANO                                )         CASE NO: 20-01115-RSM-13
238 PARKER STREET                                    )         CHAPTER 13
MANCHESTER, CT 06040                                 )         JUDGE MASHBURN
SSN: XXX-XX-9751/9207                                )
Debtors.                                             )

 MOTION FOR AUTHORITY TO INCUR DEBT PURSUANT TO 11 U.S.C. §364(b)

         Comes now the Debtors, by and through Counsel, and would respectfully show this Honorable Court the
following:

1.       Debtors filed for relief under Chapter 13 of the Bankruptcy Code on February 21st, 2020, and the plan was
        confirmed on April 28th, 2020, at a 70% dividend to unsecured creditors.

2.      Debtor 2 (Mrs. Tomme Prignano) is in need of permission to incur student loans to finance her continuing
        education. Mrs. Prignano’s current occupation is a teacher, and she is seeking to enhance her credentials by
        completing a Master’s program that is in an educational shortage area, TESOL (Teach English as a Second
        Language). With her further education, she expects to earn a salary of $76,000 following successful
        completion of the program.

3.       Debtor 2 respectfully requests to incur, at most, $20,000.00 in student loans to enroll and complete the
        TESOL Education Master’s Program at the University of Saint Joseph. This would begin in Fall of 2021.
        While completing this program, Debtor 2 will continue to remain employed full-time during the duration of
        the two-year program, and will continue to fund her Chapter 13 plan during that time. Upon completion,
        Mrs. Prignano anticipates a salary increase to $76,000, as there is a shortage in this specific educational
        area.

4.      If Debtor 2 is permitted to incur student loan debt and successfully completes the program, she is eligible
        for an 85% reimbursement upon completion. Additionally, she is also eligible for a TEACH grant, which
        will provide her an additional $1,000 per semester. At present, the Debtor does not yet know what the
        repayment plan will be, and cannot provide the court with an anticipated monthly payment at this time –
        especially with the potential reimbursement.

5.      The unsecured creditors will not be affected by this motion and will continue to be paid as confirmed.

6.      The Debtors’ plan payment will not change as a result of this motion.

7.      The Debtors live in Connecticut and therefore cannot agree to attend the Trustee’s Financial Management
        Workshop.

8.      The Debtors agree to submit to an11 U.S.C. §521(f) requirement for the remainder of their Chapter 13
        bankruptcy case.

9.      The Debtors shall submit a verified dual-entry budget upon completion of the program to show the final
        repayment plan to ensure that they can afford to pay both the student loan repayment and the Chapter 13




Case 3:20-bk-01115           Doc 58      Filed 06/09/21 Entered 06/09/21 15:17:58                       Desc Main
                                         Document     Page 3 of 6
         bankruptcy payment. As of now, especially with the prospect of reimbursement due to the area of study, the
         repayment plan is not known or finalized.


         WHEREFORE, DEBTORS MOVES this Honorable Court to allow this Motion.

Respectfully submitted this the 9th day of June 2021

                                                       Signature:      /s/ Ryan Lloyd
                                                                       RYAN LLOYD, #034323
                                                                       Clark & Washington, PC
                                                                       Attorneys for Debtor(s)
                                                                       237 French Landing Drive
                                                                       Nashville, TN 37228
                                                                       615-251-9782; Fax: 615-251-8919
                                                                       Email: cwnashville@cw13.com




Case 3:20-bk-01115           Doc 58      Filed 06/09/21 Entered 06/09/21 15:17:58                     Desc Main
                                         Document     Page 4 of 6
                                            CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that on this the 9th of June, 2021 a true and correct copy of the foregoing
has been served in the following manner:

Email by Electronic Case Noticing to:

Beth R. Derrick, Assistant U.S. Trustee
Henry E. Hildebrand, III, Chapter 13 Trustee

By U.S. Postal Service, postage prepaid to:

The Debtor at the above referenced address.

By Certified Mail to:

Total Mailings by U.S. Postal Service: 1

/s/ Ryan Lloyd
RYAN LLOYD #034323




Case 3:20-bk-01115            Doc 58       Filed 06/09/21 Entered 06/09/21 15:17:58                        Desc Main
                                           Document     Page 5 of 6
                          IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE AT NASHVILLE

IN RE:                                               )
THOMAS WILLIAM PRIGNANO                              )
TOMME NOELLE PRIGNANO                                )        CASE NO: 20-01115-RSM-13
238 PARKER STREET                                    )        CHAPTER 13
MANCHESTER, CT 06040                                 )        JUDGE MASHBURN
SSN: XXX-XX-9751/9207                                )
Debtors.                                             )

                                           ORDER TO INCUR DEBT

         Upon consideration of the Motion for Authority to Incur Debt to obtain student loans and the twenty-one
(21) days having passed within which to file an objection; it is therefore

        ORDERED, that Debtor 2 shall be able obtain student loans in an amount not to exceed $20,000.00 for the
purpose of enrolling in the TESOL Education Master’s Program at the University of Saint Joseph, it is further

        ORDERED, the Debtors shall submit to a 11 U.S.C. §521(f) requirement for the remainder of their Chapter
13 bankruptcy case, it is further

          ORDERED, that the Debtors shall submit a dual-entry budget upon completion of the Master’s program in
order to show that Debtors can afford both the repayment plan and their Chapter 13 bankruptcy plan payment, it is
further

THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS INDICATED AT THE TOP OF
THIS PAGE.



APPROVED FOR ENTRY:

                                                     Signature:        /s/ Ryan Lloyd
                                                                       RYAN LLOYD, #034323
                                                                       Clark & Washington, PC
                                                                       Attorneys for Debtor(s)
                                                                       237 French Landing Drive
                                                                       Nashville, TN 37228
                                                                       615-251-9782; Fax: 615-251-8919
                                                                       Email: cwnashville@cw13.com




Case 3:20-bk-01115           Doc 58     Filed 06/09/21 Entered 06/09/21 15:17:58                      Desc Main
                                        Document     Page 6 of 6
